Filed pursuant to Rule 424(b)(5) Registration Statement No. 333-178262 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 5, 2012 PRELIMINARY PROSPECTUS SUPPLEMENT (To prospectus dated December 5, 2012) General Electric Capital Corporation $ Floating Rate Senior Secured Notes Due 2015$ % Senior Secured Notes Due 2015$ % Senior Secured Notes Due 2019 We are offering $ of Floating Rate Senior Secured Notes due , 2015 (the floating rate secured notes) $ of % Senior Secured Notes due , 2015 (the 2015 secured notes) and $ of % Senior Secured Notes due 2019 (the 2019 secured notes and, together with the 2015 secured notes, the fixed rate secured notes and, together with the floating rate secured notes, the secured notes). The secured notes will be our senior indebtedness, ranking pari passu in right of payment with all of our existing and future senior indebtedness. The secured notes will also have the benefit of a security interest in certain aircraft and related assets, in each case of certain of our subsidiaries, as described under Description of the Collateral, subject to Permitted Liens and exceptions described under Description of the NotesSecurity. The floating rate secured notes will bear interest at a floating rate equal to LIBOR (as defined in the Description of the Notes) plus basis points per year, the 2015 secured notes will bear interest at a fixed rate of % per year and the 2019 secured notes will bear interest at a fixed rate of % per year. We will pay interest on the floating rate secured notes quarterly, in cash in arrears, on , , and of each year and on the maturity date of the floating rate secured notes. The first such payment on the floating rate secured notes will be on , 2013. We will pay interest on the fixed rate secured notes semi-annually, in cash in arrears, on and of each year and on the maturity date of the respective series of fixed rate secured notes. The first such payment on the fixed rate secured notes will be on , 2013. We may redeem the secured notes, in whole or in part, at any time prior to the maturity date of the respective series of secured notes, at the applicable redemption price set forth in the Description of the Notes. The secured notes will be issued in minimum denominations of $1,000 and integral multiples thereof. Per FloatingRate SecuredNote Total forFloating RateSecured Notes Per 2015Secured Note Total for 2015Secured Notes Per 2019SecuredNote Total for 2019Secured Notes Public offering price % $ % $ Underwriting discount % $ % $ Proceeds, before expenses, to the Company % $ % $ (1) Reflects secured notes sold to institutional investors, for which the underwriters received an underwriting discount of % for the floating rate secured notes, % for the 2015 secured notes and % for the 2019 secured notes and secured notes sold to retail investors for which the underwriters received an underwriting discount of % for the floating rate secured notes, % for the 2015 secured notes and % for the 2019 secured notes. (2) Excludes a structuring fee of % of the public offering price in aggregate payable to Goldman, Sachs & Co. Investing in the secured notes involves risks. See Risk Factors in our Annual Report on Form10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission and the Risk Factors section of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus supplement or the related prospectus supplement and prospectus. Any representation to the contrary is a criminal offense. The secured notes will be ready for delivery in book-entry form only through the facilities of The Depository Trust Company for the account of its participants, including Clearstream Banking, société anonyme , and Euroclear Bank S.A./N.V., against payment in New York, New York on or about , 2012. Sole Structuring Agent Goldman, Sachs & Co. Joint Book-Running Managers Goldman, Sachs & Co. Citigroup The date of this prospectus supplement is , 2012. You should rely only on the information contained in or incorporated by reference in this prospectus supplement and the accompanying prospectus supplement and prospectus. Neither we nor the underwriters have authorized anyone to provide you with different information. We are not making an offer of these securities in any jurisdiction where the offer is not permitted. You should not assume that the information contained or incorporated by reference in this prospectus supplement or the accompanying prospectus supplement and prospectus is accurate as of any date other than their respective dates. TABLE OF CONTENTS Prospectus Supplement About This Prospectus Supplement S-1 Where You Can Find More Information on GECC S-2 Forward-Looking Statements S-3 Summary S-4 Risk Factors S-10 Use of Proceeds S-17 Description of the Notes S-18 Description of the Collateral S-49 United States Federal Tax Considerations S-53 Underwriting S-55 Legal Opinions S-59 Experts S-59 Appendix AInitial Aircraft Collateral Pool A-1 Appendix BAvitas, Inc. Appraisal B-1 Appendix CBK Associates, Inc. Appraisal C-1 Appendix DMorten Beyer & Agnew, Inc. Appraisal D-1 Prospectus About This Prospectus 1 Risk Factors 1 Where You Can Find More Information on GECC 1 Forward-Looking Statements 2 The Company 2 Consolidated Ratio of Earnings to Fixed Charges 3 Consolidated Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 3 Use of Proceeds 3 Plan of Distribution 3 Securities Offered 4 Description of Debt Securities 5 Description of the Preferred Stock 16 Description of Delayed Delivery Contracts 19 Description of Trust Preferred or Capital Securities 20 Description of Support Obligations and Interests Therein 21 Validity of the Securities 22 Experts 22 ABOUT THIS PROSPECTUS SUPPLEMENT We provide information to you about this offering in two separate documents. The accompanying prospectus provides general information about us and the securities we may offer from time to time, some of which may not apply to this offering. This prospectus supplement describes the specific details regarding this offering and the secured notes offered hereby. Additional information is incorporated by reference in this prospectus supplement. If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement. References in this prospectus supplement to GECC are to General Electric Capital Corporation, and references to we, us and our are to General Electric Capital Corporation and its consolidated subsidiaries. You should rely only on the information contained or incorporated by reference in this prospectus supplement, in the accompanying prospectus or in any free writing prospectus that we may provide to you. We have not, and the underwriters have not, authorized anyone to provide you with different information. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus or any document incorporated by reference is accurate as of any date other than the date mentioned on the cover page of these documents. Our business, financial condition, results of operations and prospects may have changed since those dates. Neither the delivery of this prospectus supplement and the accompanying prospectus, nor any sale made hereunder, shall under any circumstance imply that the information in this prospectus supplement is correct as of any date subsequent to the date on the cover of this prospectus supplement or that the information contained in the accompanying prospectus is correct as of any date subsequent to the date on the cover of the accompanying prospectus. We are not, and the underwriters are not, making offers to sell the securities in any jurisdiction in which an offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation. We expect that the delivery of the secured notes will be made against payment therefor on or about , 2012, which will be the fifth business day following the date of pricing of the secured notes (such settlement cycle being herein referred to as T+5). Under Rule 15c6-1 under the Securities Exchange Act of 1934, as amended, or the Exchange Act, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, the purchasers who wish to trade secured notes on the date of pricing or on the first trading day thereafter will be required, by virtue of the fact that the secured notes initially will settle T+5, to specify an alternative settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers of secured notes who wish to trade secured notes on the date of pricing or on the first trading day thereafter should consult their advisors. S-1 WHERE YOU CAN FIND MORE INFORMATION ON GECC We file annual, quarterly and current reports and other information with the Securities and Exchange Commission, or SEC. Our SEC filings are available to the public from the SECs website at http://www.sec.gov. You may also read and copy any document we file at the SECs public reference room in Washington D.C. located at treet, N.E., Washington D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Copies of our SEC filings are available at http://www.ge.com/secreports. Information about us is also available at http://www.gecapital.com. The information on, or linked to through, our website or any other website that we may maintain is not part of this prospectus supplement or any prospectus. The SEC allows us to incorporate by reference into this prospectus supplement the information in other documents we file with it, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be a part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede information contained in documents filed earlier with the SEC or contained in this prospectus. We incorporate by reference in this prospectus supplement the documents listed below and any future filings that we make with the SEC under Section 13(a), 13(c), 14, or 15(d) of the Exchange Act, prior to the termination of the offering under this prospectus supplement; provided, however, that we are not incorporating, in each case, any documents or information deemed to have been furnished and not filed in accordance with SEC rules:  Our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on February 24, 2012;  Our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012, June 30, 2012 and September 30, 2012, filed with the SEC on May 4, 2014, July 30, 2012 (as amended on July 31, 2012), and November 7, 2012, respectively; and  Our additional Current Reports on Form 8-K, filed with the SEC on January 20, 2012, February 22, 2012, April 6, 2012, April 20, 2012, May 4, 2012, May 16, 2012, June 12, 2012, July 20, 2012, July 27, 2012 and October 19, 2012. S-2 FORWARD-LOOKING STATEMENTS Certain statements in this prospectus supplement or the accompanying prospectus or incorporated by reference into this prospectus supplement or the accompanying prospectus are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. All forward-looking statements involve risks and uncertainties. All statements contained herein that are not clearly historical in nature are forward-looking, and the words anticipate, believe, expect, estimate, project and similar expressions are generally intended to identify forward-looking statements. Any forward-looking statement contained herein, in press releases, written statements or other documents filed with the SEC or in our communications and discussions with investors and analysts in the normal course of business are subject to known and unknown risks, uncertainties and contingencies. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; potential market disruptions or other impacts arising in the United States or Europe from developments in the European sovereign debt situation; the impact of conditions in the financial and credit markets on the availability and cost of our funding and on our ability to reduce our asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; changes in Japanese consumer behavior that may affect our estimates of liability for excess interest refund claims (GE Money Japan); pending and future mortgage securitization claims and litigation in connection with our U.S. mortgage business (WMC), which may affect our estimates of liability, including possible loss estimates; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; our ability to pay dividends to GE at the planned level; the level of demand and financial performance of the major industries we serve, including, without limitation, air transportation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation; strategic actions, including acquisitions, joint ventures and dispositions and our success in completing announced transactions and integrating acquired businesses; the impact of potential information technology or data security breaches; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. Many of these risks, uncertainties and contingencies are beyond our control, and may cause actual results, performance or achievements to differ materially from anticipated results, performance or achievements. For discussions of certain risks, uncertainties and contingencies that might affect such forward-looking statements, please see Risk Factors in this prospectus supplement and in our Annual Report on Form 10-K for the year ended December 31, 2011, which is incorporated by reference. S-3 SUMMARY The following summary should be read together with the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. This summary highlights selected information from this prospectus supplement and the accompanying prospectus to help you understand the offering of the secured notes. You should also read carefully this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference to understand fully the terms of the secured notes as well as other considerations that are important to you in making a decision to invest in the secured notes. You should pay special attention to the Risk Factors section of this prospectus supplement, and the Risk Factors in our Annual Report on Form 10-K for the year ended December 31, 2011, to determine whether an investment in the secured notes is appropriate for you. Our Company General Electric Capital Corporation is a Delaware corporation, all of whose common stock is owned by General Electric Company, which we refer to as GE. Our businesses offer a broad range of financial services and products worldwide for businesses of all sizes. Services include commercial loans and leases, fleet management, financial programs, home loans, credit cards, personal loans and other financial services. We also develop strategic partnerships and joint ventures that utilize GEs industry-specific expertise in aviation, energy, infrastructure, healthcare and media to capitalize on market- specific opportunities. Our diversified financing and services are a significant change from our traditional business, which was the financing, distribution and sale of consumer and other GE products. Currently, GE manufactures few of the products financed by us. On February 22, 2012, our prior parent, GECS, was merged with and into GECC. The merger simplified the corporate structure of GEs financial services businesses by consolidating financial services entities and assets within GECC and simplifying Securities and Exchange Commission and regulatory reporting. As a result of the merger, GECC became the surviving parent corporation, assumed all of GECS rights and obligations and became wholly-owned directly by GE. Our continuing operations now include the run-off insurance operations previously held and managed by GECS. As a result of the merger, we revised our consolidated financial statements that were included in our Annual Report on Form 10-K for the year ended December 31, 2011. Our revised consolidated financial statements were filed on our Current Report on Form 8-K filed on May 4, 2012 and are incorporated in this prospectus supplement by reference. We operate in five segments: Commercial Lending and Leasing, Consumer, Real Estate, Energy Financial Services and GE Capital Aviation Services. These operations are subject to a variety of regulations in their respective jurisdictions. Our operations are located in North America, South America, Europe, Australia and Asia. Our principal executive offices are located at 901 Main Avenue, Norwalk, CT 06851-1168. S-4 Overview of Transaction Structure and Initial Aircraft Collateral Pool The following chart illustrates the ownership structure between GECC and its aircraft owning subsidiaries. This chart is not meant to show our complete organizational structure. This chart also illustrates the relationship between GECC and the holders of the secured notes, and the relationship between the holders of secured notes and the security interest in the collateral granted by certain subsidiaries of GECC, or grantors, to the security trustee for the benefit of the holders of the secured notes. This chart does not fully describe the relationship between GECC and the holders of secured notes and does not provide a complete description of the collateral securing the secured notes. For more information, see Description of the Notes and Description of the Collateral included in this prospectus supplement. As described more fully under Description of the Collateral, the initial aircraft collateral pool will consist of up to 137 Airbus, Boeing, Bombardier and Embraer wide- and narrow-body aircraft on lease to up to seven commercial airlines and one cargo carrier that are all based in the United States. The aircraft are currently leased under long-term contracts, on a fixed-rate basis, with no lease due to mature prior to 2018. Each of Avitas, Inc. (Avitas), BK Associates, Inc. (BK) and Morten Beyer & Agnew, Inc. (MBA) performed a desktop appraisal on each of the aircraft in the initial aircraft collateral pool using the base value appraisal method, which appraisals are attached hereto as Appendix B, Appendix C and Appendix D, respectively. The lesser of the average and the median of the base value appraisals of Avitas, BK and MBA for each aircraft is presented in Appendix A attached hereto, and the aggregate of such appraisals, as of September 30, 2012, is approximately $2,658 million, which value may differ from the fair market value of the aircraft. See Risk FactorsNumerous factors could reduce the value of the aircraft and leases comprising the collateral, and the appraised value of the aircraft may not represent such value reductions, and upon disposition, we cannot assure you that the value of such collateral will be sufficient to satisfy our obligations under the secured notes and Description of the Collateral for more information. In certain circumstances, as further described in Description of the Notes below, the indenture governing the secured notes requires us to redeem the secured notes if the ratio of (i) the aggregate principal amount of the outstanding secured notes, divided by (ii) (1) the aggregate appraised value of the aircraft collateral securing the secured notes and (2) the amount of cash collateral securing the secured notes, exceeds 65%. See Description of the NotesCollateral Redemption Event. S-5 S-6 The Offering Issuer General Electric Capital Corporation. Notes Offered $ aggregate principal amount of floating rate senior secured notes due , 2015. $ aggregate principal amount of % senior secured notes due , 2015. $ aggregate principal amount of % senior secured notes due , 2019. Maturity Date The floating rate secured notes will mature on , 2015. The 2015 secured notes will mature on , 2015. The 2019 secured notes will mature on , 2019. Interest Rate The floating rate secured notes will bear interest at a floating rate equal to LIBOR (as defined in the Description of the Notes) plus basis points per year. The 2015 secured notes will bear interest at a rate of % per year. The 2019 secured notes will bear interest at a rate of % per year. Interest Payment Dates Interest on the floating rate secured notes will be payable quarterly in cash in arrears, on , , and of each year, beginning on , 2013, subject to the Business Day Convention as described under Description of the Notes below. Interest on the fixed rate secured notes will be paid on and of each year, beginning on , 2013. Ranking The secured notes will be GECCs senior indebtedness, ranking pari passu in right of payment with all of GECCs existing and future senior indebtedness, and senior in right of payment to all of GECCs existing and future indebtedness that is expressly subordinated to the secured notes. The secured notes will also have the benefit of a security interest in certain collateral securing the secured notes as described under Description of the Collateral below. No Guarantee No subsidiaries of GECC, including the grantors, will guarantee the secured notes. Collateral The secured notes will be secured by the grantors grant of a security interest in the collateral securing the secured notes, subject to the Express Perfection Requirements and Permitted Liens, as further described in Description of the Notes, below. The collateral securing the secured notes will be certain aircraft, leases and other related property that are owned directly or indirectly by subsidiaries of GECC (including trusts which are indirectly owned by GECC). None of GECCs directly owned assets will secure the secured notes. For more information, see Description of the Collateral below. S-7 As described more fully under Description of the Collateral, the initial aircraft collateral pool will consist of at least 100 aircraft and, in certain circumstances, an additional 37 aircraft. For more information, see Description of the Collateral below. Covenants The mortgage governing the secured notes will contain covenants that restrict our ability to:  directly or indirectly issue, assume or guarantee any indebtedness for borrowed money secured by any other security interest on or with respect to the collateral;  other than in connection with a permitted sale, transfer or disposition of collateral items, permit any person other than subsidiaries of GECC to hold any title to or equity interest in any collateral; or  add or remove collateral items from the pool of collateral securing the secured notes, other than as permitted by the indenture governing the secured notes. Make-Whole Redemption We may redeem the secured notes, in whole or in part, at any time prior to the maturity date of the respective series of secured notes, at a redemption price equal to the make-whole redemption price set forth in the Description of the Notes. Collateral Redemption Event We are required to redeem the secured notes following the occurrence of a Collateral Event (as defined in Description of the Notes), if such Collateral Event is followed by a Debt to Collateral Value Ratio Event (as defined in Description of the Notes). For more information, see Description of the NotesCollateral Redemption Event and Risk FactorsRisks Relating to the Collateral Securing the NotesCertain events relating to the collateral will result in a collateral event and will not result in an event of default, and we are not immediately required to redeem the secured notes upon the occurrence of a collateral event. Absence of a Public Market for theNotes The secured notes will be a new issue of securities for which there is no market. Although the underwriters have advised us that they currently intend to make a market in the secured notes, they are not obligated to do so, and any market making with respect to the secured notes may be discontinued without notice. We do not intend to list the secured notes on any securities exchange. Accordingly, a liquid market for the secured notes may not develop or be maintained. Delivery of the Notes We expect that the delivery of the secured notes will be made against payment therefor on or about , which will be the fifth business day following the date of pricing of the secured notes (such settlement cycle being herein referred to as T+5). S-8 Use of Proceeds We intend to use the net proceeds from the sale of the secured notes for general corporate purposes. See Use of Proceeds. Risk Factors See Risk Factors and the other information included or incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of the factors you should carefully consider before deciding to invest in the secured notes. S-9 RISK FACTORS Investing in the secured notes involves various risks, including the risks described below. The risks described below are not the only ones facing us. You should carefully consider the following risks and the risks set forth under the caption Risk Factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011 before investing in the secured notes. Before deciding whether an investment in the secured notes is suitable for you, you should carefully consider, in consultation with your own financial and legal advisors, the following discussion of risks and the information relating to our business, which is incorporated by reference in the accompanying prospectus. The secured notes will not be an appropriate investment for you if you are not knowledgeable about significant features of the secured notes or financial matters in general. Additional risks not currently known to us or that we currently believe are immaterial also may impair our business operations and our liquidity. You should not purchase the secured notes unless you understand, and know that you can bear, these investment risks. Risks Relating to the Collateral Securing the Notes Only a designated pool of aircraft and related leases and other property will secure the secured notes and, in certain circumstances, this designated collateral can be released without the consent of holders of the secured notes. No subsidiaries of GECC will guarantee the secured notes, and none of GECCs directly owned assets will secure the secured notes. The secured notes will be secured only by specific assets of subsidiaries of GECC (including trusts owned by other subsidiaries of GECC). See Description of the NotesCertain CovenantsRestrictions on Liens. The holders of the secured notes do not have any secured claim against the assets of GECC. If the value of the collateral, or the proceeds of any sale of the collateral, are insufficient to repay all amounts due on the secured notes or if the security interests are unenforceable, the holders of the secured notes (to the extent not repaid from the proceeds of the sale of the collateral) would have only a senior unsecured, unsubordinated claim against GECC. In addition, as described under Description of the NotesAmendment, Supplement and Waiver of the Indenture or the Security Documents, the security interests in the collateral can be released without the consent of holders of the secured notes in certain circumstances. Furthermore, the subsidiaries granting security interests in the collateral are not obligors or guarantors with respect to the secured notes. Therefore, in the event of an unconsolidated bankruptcy proceeding commenced by or against any such subsidiary, the security trustee and the holders of the secured notes may not have a direct liquidated claim against such subsidiary and enforcement of any security interests in collateral held by such subsidiary may be stayed or avoided. As a result, there is a risk that the holders of the secured notes may lose their security interests in the collateral or ability to enforce such security interests in connection with the bankruptcy of a grantor subsidiary. The indenture provides that, subject to a cure period and notice request, if security interests with respect to collateral with an appraised value equal to or greater than $250 million (i) cease to be in full force and effect (except as permitted by the indenture or the security documents evidencing the security interests with respect to the collateral) or the enforcement of any such security interest is stayed as to any grantor or grantors in connection with certain events involving the bankruptcy, insolvency or reorganization, or such security interest ceases to give the holders of secured notes a valid, perfected security interest (except as permitted by the indenture or the security documents), or (ii) are affected by GECC or one or more grantors violating any covenant or agreement under the security documents or relating to the collateral under the indenture, a collateral redemption event would exist thereunder, but no default would arise; provided, however , that if, after giving effect to such stay, release or invalidity of any security interest and any S-10 replacement pool aircraft or cash collateral provided under the indenture or the applicable security documents, the ratio of (1) the aggregate principal amount of the outstanding secured notes, divided by (2)(a)the aggregate appraised value of the aircraft collateral securing the secured notes and (b) the amount of cash collateral securing the secured notes, does not exceed 65%, no such collateral redemption event shall exist. We cannot assure you that we will add replacement pool aircraft to the collateral or otherwise maintain any debt-to-collateral value ratio to avoid a collateral redemption event at any future time. Following the occurrence of a collateral redemption event, GECC shall be required to redeem the secured notes at a redemption price equal to a make-whole redemption price. See Description of the NotesCollateral Redemption Event. Certain events relating to the collateral will result in a collateral event and will not result in an event of default, and we are not immediately required to redeem the secured notes upon the occurrence of a collateral event. Upon the occurrence of a collateral event, where the holders of the secured notes would have an impaired security interest in collateral with an appraised value equal to or greater than $250 million, we are not required to redeem the secured notes until 365 days after receipt of notice of such impaired security interests from the trustee or from at least 25% of holders of the secured notes. Furthermore, after such 365 day period, we are not required to redeem the secured notes unless the ratio of (i) the aggregate principal amount of the outstanding secured notes, divided by (ii) (1) the aggregate appraised value of the aircraft collateral securing the secured notes and (2) the amount of cash collateral securing the secured notes, exceeds 65%. See Description of the NotesCollateral Redemption Event. No event of default will result from a collateral event. If we fail to redeem the secured notes upon the occurrence of the conditions and in the timeframe described in the above paragraph, your only right will be to have us redeem the secured notes. As a result, the holders of the secured notes do not have a remedy against us unless we fail to redeem the secured notes, notwithstanding the impaired security interest that could exist during a collateral event. See Description of the NotesEvents of Default. Other claimants may have security interests in the collateral that have priority to the security interests for the benefit of the holders of the secured notes. In the ordinary course of business, liens that secure the payment of airport fees and taxes, custom duties, air navigation charges, landing charges, crew wages, repairers charges, salvage or other charges are likely, depending on the jurisdiction in question, to attach to aircraft that we have leased out. Such liens may secure substantial sums; in certain jurisdictions and for certain types of liens (particularly aircraft fleet liens), the sums secured may exceed the value of the particular aircraft to which such liens have attached. Although the obligation to pay the amounts secured by such liens is the responsibility of the lessee, if a lessee fails to fulfill its obligations, liens may attach to the aircraft leased from us. In some jurisdictions, such liens may give the holder thereof the right to detain or, in limited cases, sell or cause the forfeiture of the aircraft. Until they are discharged, the liens described above could impair our ability to repossess, re-lease or resell the affected aircraft. In addition, the collateral securing the secured notes is subject to liens permitted under the terms of the indenture governing the secured notes, whether arising on or after the date the secured notes were issued. In addition, certain of the grantors are, or may be in the future, parties to residual value agreements, deficiency guarantees and similar agreements which, while not included in the collateral, do contain provisions that give rights to the counterparties thereto against us or the grantors with respect to the aircraft or the leases. The existence of any of these liens or rights could adversely affect the value of the collateral securing the secured notes, as well as the ability of the security trustee to realize or foreclose on such collateral. To the extent any person has a priority interest in or rights with respect to the collateral securing the secured notes, the proceeds realized upon enforcement of the security interest will be available first to satisfy any liability to the holders of such priority interests or rights. Only the proceeds in excess of the value of such priority interests or rights would available to satisfy the claims of the noteholders and holders of any pari passu security S-11 interest in the collateral. See Description of the NotesCertain CovenantsRestrictions on Disposition or Substitution of Pool Aircraft. Numerous factors could reduce the value of the aircraft and leases comprising the collateral, and the appraised value of the aircraft may not represent such value reductions, and upon disposition, we cannot assure you that the value of such collateral will be sufficient to satisfy our obligations under the secured notes. Aircraft values and lease rates for aircraft have historically experienced high volatility due to a number of factors, including changes in aviation technology, fuel costs, passenger demand, interest rates and government regulation. In addition to factors linked to the aviation industry generally, many other factors could negatively affect the value of the aircraft or leases comprising the collateral, including: the particular maintenance, operating history and documentary records of the aircraft; the number of operators using that type of aircraft; aircraft age; the regulatory authority under which the aircraft is operated; any regulatory and legal requirements that must be satisfied before the aircraft can be purchased, sold or re-leased, including any required licenses, consents or approvals from governmental or regulatory authorities; and comparative value based on newly manufactured competitive aircraft. For instance, if a lessee fails to perform required scheduled maintenance and otherwise properly maintain the aircraft, the value of the aircraft securing the secured notes may decline or our subsidiaries may be required to restore or modify the aircraft to an acceptable condition prior to sale or re-leasing. The aircraft collateral securing the secured notes has been appraised on a base value basis, and when we refer to the appraised value of the aircraft collateral, we are referring to its appraised base value. Base value, as used by the appraisers, is the theoretical value of an aircraft that assumes a stable market environment with a reasonable balance of supply and demand. Base value appraisals do not reflect current market conditions that could affect the current fair market value of an aircraft, and the current fair market value of an aircraft may be substantially less than its base value. Base value appraisals are also prepared without regard to rental revenues from existing leases. Some of these assumptions may not apply to the aircraft collateral. For instance, contrary to this assumption, each aircraft in the collateral pool is currently subject to a lease. In addition, the appraisers prepared the appraisals without a physical inspection of the aircraft and the aircraft may not be in the condition assumed by the appraisers. In the future to the extent required by the indenture or the security documents, appraisals of aircraft collateral will be base value appraisals and are subject to the same risks described in this paragraph. We cannot assure you that the base value of the aircraft collateral equals or exceeds our obligations with respect to the secured notes. Other than the aircraft collateral and any cash collateral, the collateral securing the secured notes, including the aircraft leases, does not have a readily determinable value and has not been appraised, and will not be subject to appraisal in the future unless otherwise required by the indenture or the security documents. Further, the amount to be received upon a sale of the collateral would be dependent on numerous factors, including the actual fair market value of the collateral at such time, the timing and the manner of the sale, the availability of buyers and general, and market and economic conditions. We cannot assure you that the collateral will be saleable or, if saleable, that there will not be substantial delays in its liquidation. Accordingly, in the event of a liquidation, bankruptcy or similar proceeding, the collateral may not be sold in a timely or orderly manner, and the proceeds from any sale or liquidation of the collateral may not be sufficient to satisfy our obligations under the secured notes. We generally will control the collateral pool, and the sale or pledge of collateral assets by us could reduce the pool of assets securing the secured notes. The security documents related to the secured notes generally allow us to remain in possession of, retain exclusive control over, freely operate, dispose of and collect, invest and dispose of any income from, the collateral securing the secured notes. Therefore, the pool of assets securing the secured notes will change from time to time, and its fair market value may decrease from its value on the date the secured notes were originally issued. S-12 In addition, we and our subsidiaries granting security interests in the collateral will not be required to comply with all or any portion of Section 314(d) of the Trust Indenture Act of 1939, as amended (the Trust Indenture Act) if we or the grantors reasonably determine that, under the terms of that Section and/or any interpretation or guidance as to the meaning thereof of the SEC and its staff, including no action letters or exemptive orders, all or any portion of Trust Indenture Act Section 314(d) is inapplicable to the released collateral securing the secured notes. For example, so long as such transaction would not violate the Trust Indenture Act or the security documents, we may, among other things, without any release or consent by the indenture trustee, the security trustee, or the holders of the secured notes, conduct ordinary course activities with respect to collateral, such as selling, transferring, exchanging, abandoning, leasing or otherwise disposing of collateral. The aircraft that comprise the collateral may not at all times be adequately insured either as a result of lessees failing to maintain sufficient insurance during the course of a lease or unwillingness by insurers to cover certain risks. We do not control directly the operation of the aircraft that comprise the collateral. Nevertheless, because our subsidiaries hold title to such aircraft, they could be held strictly liable for losses resulting from the operation of such aircraft, or may be held liable for those losses on other legal theories, in certain jurisdictions around the world. We generally require our lessees to obtain specified levels of insurance and indemnify us for, and insure against, liabilities arising out of their use and operation of the aircraft. However, some lessees may fail to maintain adequate insurance coverage during a lease term. If collateral is damaged and insurance proceeds are not available to compensate our subsidiaries for any losses, the value of the collateral securing the secured notes may decrease. In addition, there are certain risks or liabilities that our lessees may face for which insurance coverage may be unavailable or for which the cost to obtain such coverage may be prohibitively expensive. For example, following the terrorist attacks of September 11, 2001, non-government aviation insurers have significantly reduced the amount of insurance coverage available for claims resulting from acts of terrorism, war or similar events. As a result, it is possible that we may be required to permit lessees to operate with reduced levels of liability coverage. Even if the aircraft are insured, there are certain losses with respect to the collateral that may be either uninsurable or not economically insurable, in whole or part. Insurance proceeds may not compensate our subsidiaries fully for any losses. In addition, the security documents do not require the security trustee to be named as a loss payee unless there is a continuing event of default under the indenture. If there is a complete or partial loss of any collateral, the insurance proceeds may not be available as collateral. In any event, individual insurance proceeds may not equal or exceed the appraised value of aircraft and on an aggregate basis may not be sufficient to repay the secured notes. Federal and state fraudulent transfer laws may permit a court to void some or all of the grants of security interests in the collateral from our subsidiaries. Federal and state fraudulent transfer and conveyance statutes may apply to granting of the liens securing the secured notes. Under federal bankruptcy law and comparable provisions of state fraudulent transfer or conveyance laws, which may vary from state to state, liens in the assets of each subsidiary grantor could be voided as a fraudulent transfer or conveyance if such subsidiary grantor (a) granted the liens with the intent of hindering, delaying or defrauding creditors or (b)received less than reasonably equivalent value or fair consideration in return for granting the liens and, in the case of (b) only, one of the following is also true at the time thereof:  the applicable subsidiary grantor was insolvent or rendered insolvent by reason of the granting of the lien;  the granting of the lien left the applicable subsidiary grantor with an unreasonably small amount of capital or assets to carry on its business;  such subsidiary grantor intended to, or believed that it would, incur debts beyond such subsidiary grantors ability to pay as they mature; or S-13  such subsidiary grantor was a defendant in an action for money damages, or had a judgment for money damages docketed against it if, in either case, the judgment is unsatisfied after final judgment. As a general matter, value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or a valid antecedent debt is secured or satisfied. A court would likely find that a subsidiary grantor did not receive reasonably equivalent value or fair consideration for its granting of a lien in its assets to the extent the subsidiary grantor did not obtain a reasonably equivalent benefit directly or indirectly from the issuance of the secured notes. We cannot be certain as to the standards a court would use to determine whether or not any subsidiary grantor was insolvent at the relevant time. In general, however, a court would deem an entity insolvent if:  the sum of its debts, including contingent and unliquidated liabilities, was greater than the fair saleable value of all of its assets;  the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or  it could not pay its debts as they became due. If a court were to find that the granting of a lien securing the secured notes was a fraudulent transfer or conveyance, the court could void the lien. In the event of a finding that a fraudulent transfer or conveyance occurred, you may not receive any repayment on the secured notes. Further, the avoidance of the lien could result in an event of default with respect to our and our subsidiaries other debt that could result in acceleration of that debt. The security trustees security interest may not be perfected or sufficiently perfected in certain jurisdictions, and we are not always required to provide additional security interests in the event that such security interest ceases to be in full force and effect. Applicable law generally provides that a security interest in certain tangible and intangible assets, like the collateral for the secured notes, can only be properly perfected and its priority retained through certain actions. We have limited obligations to perfect the security interest for the benefit of the holders of the secured notes in specified collateral. In this respect, we do not have to maintain perfection of the security interest in collateral with an appraised value of up to $250 million, and we cannot assure you that we will add replacement aircraft to the collateral pool in lieu of such unperfected security interests. In addition, the liens on the collateral securing the secured notes may not be perfected with respect to the claims of the secured notes if we are unable to or do not take the actions necessary to perfect any of these liens on or prior to the date of the indenture governing the secured notes. The indenture provides that, subject to a cure period and notice requirement, if security interests with respect to aircraft collateral with an appraised value equal to or greater than $250 million cease to be in full force and effect (except as permitted by the indenture or the security documents evidencing the security interests with respect to the collateral) or are stayed as to enforcement, a collateral redemption event may exist thereunder, but no event of default would arise. See Description of the NotesCollateral Redemption Event. The aircraft that comprise the collateral will remain subject to the terms of the leases during foreclosure. It is expected that, except during periods when aircraft are off lease, the aircraft constituting collateral will be subject to leases and the security trustee will be required to grant, on behalf of the holders of the secured notes, quiet enjoyment to the lessees. Because of such rights, unless an event of default under the relevant lease has occurred, such aircraft must remain subject to the terms of the lease and cannot be sold free and clear of the lease during a foreclosure proceeding against the collateral. In addition, certain aircraft constituting collateral are subject to leases for which the lessee has made what could be considered advance payments of rent. As a result, the amount of future cash payments will be less than it would have been if certain rents under the leases had not been paid in S-14 advance. These factors may negatively affect the value which may be realized in respect of the collateral. It may be difficult, expensive or impossible to exercise rights with respect to an aircraft. From time to time, aircraft collateral may include aircraft located in or be substituted with aircraft registered in jurisdictions other than the United States. Such jurisdictions may have distinct and, in some cases, more significant risks in an event of bankruptcy. As a result of the foregoing, it may be difficult, time-consuming and expensive for the security trustee to enforce a judgment or other rights against our subsidiaries or the aircraft in a jurisdiction where the aircraft are leased or registered or to exercise repossession or other rights following an event of default under a lease, and there can be no guarantee that the security trustee will be successful in repossessing such aircraft. Any such difficulty or delay in enforcing a judgment or other rights against our subsidiaries or the aircraft, or in repossessing, and subsequently selling such aircraft may diminish the collateral proceeds available to repay amounts outstanding under the secured notes. The use of a security trustee and the existence of other pari passu indebtedness may diminish the rights that a secured creditor would otherwise have with respect to the collateral. Your right to take enforcement action with respect to the liens securing the secured notes is limited in certain circumstances. The indenture and security documents contain provisions restricting the rights of the holders of the secured notes to take enforcement action with respect to the liens securing the secured notes in certain circumstances. These provisions generally provide that the applicable authorized representative, which may be a party other than the security trustee, generally must engage in certain consultative processes before enforcing the liens securing the secured notes. An enforcement event permitting enforcement of the liens securing the secured notes, to the extent occurring prior to maturity, generally requires acceleration by the holders of the secured notes. Delays in enforcement could decrease or eliminate recovery values. Holders of the secured notes will have no independent power to enforce, or have recourse to, the collateral, or to exercise any rights or powers arising with respect to the collateral, except through the security trustee, to the extent the security trustee is the applicable authorized representative. By accepting the secured notes, you will be deemed to have agreed to these restrictions. As a result of these restrictions, holders of the secured notes have limited remedies and recourse against us in the event of a default. There are circumstances other than repayment or discharge of the secured notes under which the collateral securing the secured notes will be released without the consent of holders of the secured notes or the consent of the trustee under the indenture governing the secured notes. Security interests and liens for the benefit of holders of the secured notes may, in certain circumstances, be released without consent of such holders or the trustee under the indenture governing the secured notes. The security documents related to the secured notes generally provide for a release of all liens on assets constituting collateral that are disposed of in compliance with provisions of the indenture governing the secured notes. Under the indenture governing the secured notes and applicable security documents, all or a portion of the collateral securing the secured notes will be released, and as a result the holders of the secured notes will no longer be entitled to the benefit of the lien of the security documents on affected collateral, upon satisfaction of all conditions set forth under Description of the NotesRelease of Collateral or upon a sale, transfer or other disposal of such collateral in a transaction not prohibited under the indenture governing the secured notes and applicable security documents. The collateral securing the secured notes includes only the particular assets described in this prospectus supplement and does not include any other aircraft- or leasing-related assets that the grantors may have. The collateral securing the secured notes includes only the particular assets described in this prospectus supplement and does not include other assets that the grantors may have, such as sublease assignments, mortgages and other security granted by lessees in favor of GECC or the S-15 grantors to secure such lessees payment obligations. Similarly, the collateral securing the secured notes does not include any warranties or guarantees provided by airframe or engine manufacturers for our benefit, including residual value guarantees or deficiency guarantees, with respect to the aircraft collateral pool. The aircraft collateral securing the secured notes is leased to a limited number of commercial airlines that are subject to unique risks, including bankruptcy. The collateral securing the secured notes includes aircraft leased to commercial airlines and leases of aircraft with such airlines. The ability of these airlines to satisfy their obligations under the leases, and our ability to enter into new leases upon the expiration of existing leases, are subject to general trends and uncertainties that affect the commercial airline industry. Demand for commercial aircraft is predominantly driven by long-term trends in airline passenger and cargo traffic, which are in turn affected by economic growth and political stability both in developed and emerging markets. Commercial airlines ability and willingness to enter into and perform leases is further influenced by airline profitability, availability of aircraft financing, world trade policies, government-to-government relations, technological changes, price and other competitive factors, terrorism, epidemics and environmental regulations. Traditionally, the airline industry has been cyclical and very competitive and has experienced significant profit swings and constant challenges to be more cost competitive. Significant deterioration of the global economic environment, the financial health of the airline industry generally or of one or more of our airline lessees could cause such lessees to seek to amend the terms of or terminate their leases with us, which could decrease or eliminate the value of the collateral. In particular, bankruptcy proceedings by one or more of our airline lessees could affect the value of the collateral. Even though lessees are required under our leases to return aircraft to us in specified conditions, such aircraft may not be returned to us in the condition the lessees have promised. For instance, an airline lessee that files for bankruptcy could reject one or more leases with us, which might require us to accept aircraft in substandard condition. If aircraft are not returned to us in the condition promised by the lessee, we may be required to overhaul or modify the aircraft to an acceptable condition before we can sell or lease such aircraft. See Numerous factors could reduce the value of the aircraft and leases comprising the collateral, and the appraised value of the aircraft may not represent such value reductions, and upon disposition, we cannot assure you that the value of such collateral will be sufficient to satisfy our obligations under the secured notes. A portion of the initial aircraft collateral is leased to American Airlines, which filed for Chapter 11 bankruptcy protection on November 29, 2011. American Airlines retains certain rights by operating under Chapter 11 bankruptcy protection, including the right to reject executory contracts, such as the aircraft leases between American Airlines and certain of our subsidiaries. At September 30, 2012, aircraft subject to lease agreements with American Airlines accounted for $433 million of the appraised value of the initial aircraft collateral securing the secured notes. While American Airlines has not rejected any of the leases related to the aircraft collateral securing the secured notes, we cannot assure you that American Airlines will not seek to modify, amend or terminate such leases during the course of its Chapter 11 bankruptcy proceeding, which changes could significantly reduce or eliminate the value of such collateral. S-16 USE OF PROCEEDS We estimate that the net proceeds from the sale of the secured notes, after deducting the underwriting discounts and commissions and estimated offering expenses payable by us, will be approximately $ . We intend to use the net proceeds from the sale of the secured notes for general corporate purposes. S-17 DESCRIPTION OF THE NOTES General GECC will issue Floating Rate Senior Secured Notes due 2015 (the floating rate secured notes), % Senior Secured Notes due 2015 (the 2015 secured notes) and % Senior Secured Notes due 2019 (the 2019 secured notes and together with the floating rate secured notes and the 2015 secured notes, the secured notes) under an indenture (the indenture) among GECC and The Bank of New York Mellon, as trustee (the Trustee), and Wells Fargo Bank Northwest, National Association, as the initial security trustee (the Security Trustee). A form of the indenture has been filed as Exhibit 4(ww) to the post-effective amendment no. 1 to our registration statement on Form S-3 (File No. 333-178262), of which this prospectus supplement forms a part. The floating rate secured notes, the 2015 secured notes and 2019 secured notes will each constitute a separate series of secured notes under the indenture but will vote together as a single group for all purposes of the indenture, including as described below under Events of Default and Amendment, Supplement and Waiver of the Indenture. Certain capitalized terms used in this section Description of the Notes are defined under Certain Definitions. The following description is a summary of certain provisions of the indenture, the Security Documents (as defined below) and the secured notes. It does not restate the indenture, the Security Documents or the secured notes in their entirety and is qualified in its entirety by reference to such documents. You may request copies of the indenture and the Security Documents at our address set forth under Where You Can Find More Information on GECC. The secured notes will be issued in the form of one or more fully registered global certificates (the Global Notes) which will be deposited with, or on behalf of, The Depository Trust Company, New York, New York (the Depository) and registered in the name of Cede & Co., the Depositorys nominee. Notes in definitive form will not be issued, unless the Depository notifies GECC that it is unwilling or unable to continue as depository for Global Notes and we do not appoint a successor depository within 90 days after receipt of such notice or unless we otherwise so determine in our sole discretion, subject to the procedures of the Depository. Beneficial interests in the Global Notes will be represented through book-entry accounts of financial institutions acting on behalf of beneficial owners as direct or indirect participants in the Depository. The secured notes will have minimum denominations of $1,000, increased in multiples of $1,000, unless otherwise specified in the applicable pricing supplement. Principal Amount; Maturity and Interest GECC will issue the floating rate secured notes in an initial aggregate principal amount of $ million. The floating rate secured notes will mature on , 2015. GECC will issue the 2015 secured notes in an initial aggregate principal amount of $ million. The 2015 secured notes will mature on , 2015. GECC will issue the 2019 secured notes in an initial aggregate principal amount of $ million. The 2019 secured notes will mature on , 2019. The secured notes will be denominated in U.S. dollars and all payments of principal, premium, if any, and interest thereon will be paid in U.S. dollars. The floating rate secured notes will bear interest at a rate of LIBOR plus the Spread, which will be reset quarterly. The 2015 secured notes will bear interest at a rate of % per year and the 2019 secured notes will bear interest at a rate of % per year. Interest on the floating rate secured notes will be payable quarterly in cash in arrears, on , , and of each year, beginning on , 2013, subject to the Business Day Convention (each, a Floating Rate Interest Payment Date) and interest on each of the 2015 and 2019 secured notes will be payable semi-annually, in cash in arrears, on and of each year, beginning on , 2013, in all cases, to the persons in whose name the secured notes are registered at the close of business on the day of the calendar month in which the interest payment date occurs (whether or not a S-18 business day), except that the regular record date for interest due on any secured notes Stated Maturity date or date of earlier redemption will be that particular date. The amount of interest for each day that the floating rate secured notes are outstanding (the Daily Interest Amount) shall be calculated by dividing the interest rate (expressed as a percentage per annum) in effect during the applicable Interest Period or Initial Interest Period, as applicable, by 360 and multiplying the result by the outstanding principal amount of the floating rate secured notes. The amount of interest to be paid on the 2015 secured notes and the 2019 secured notes will be computed on the basis of a 360-day year of twelve 30-day months. Interest on the secured notes will accrue from and including the most recent interest payment date to which interest has been paid or duly provided for on the secured notes, or if no interest has been paid or duly provided for on the secured notes, from the Effective Date until their Stated Maturity date or earlier redemption or repayment. If an interest payment date or the Stated Maturity or date of earlier redemption for the 2015 secured notes or the 2019 secured notes is not a business day, principal, premium, if any, and/or interest will be paid on the next succeeding business day; however, GECC will not pay any additional interest due to the delay in payment. If an interest payment date or the Stated Maturity or date of earlier redemption for the floating rate secured notes is not a Business Day, the Business Day Convention will apply. The indenture for the secured notes will not restrict our ability or our subsidiaries ability to enter into a new indenture to incur additional secured indebtedness or to incur other secured liabilities, except with respect to the specific assets that are collateral for the secured notes. However, we currently do not intend to have more than $2.5 billion of aggregate principal amount of secured notes outstanding at any time. Ranking The indebtedness evidenced by the secured notes will be GECCs senior indebtedness, ranking pari passu in right of payment with all of GECCs existing and future senior indebtedness, and senior in right of payment to all of GECCs existing and future indebtedness that is expressly subordinated to the secured notes. The secured notes will have the benefit of a security interest in the Collateral, subject to Permitted Liens and exceptions described under Security. The Security Documents will prohibit the granting of further security interests in the Collateral other than Permitted Liens. None of our Subsidiaries, including trusts, will guarantee the secured notes. Grantors The Collateral is owned by certain of our independent Subsidiaries, including trusts, which are managed by GECAS. Security All of GECCs Secured Obligations (as defined below) under the secured notes will be secured on a first priority basis by the Grantors grant of a security interest in the Collateral, subject to the Express Perfection Requirements and Permitted Liens. The Collateral (as defined in the Mortgage (as defined below)) consists of such Grantors interests in the following assets:  the Designated Pool of aircraft, consisting initially of either 100 or 137 aircraft (as described in Description of the CollateralAircraft Collateral), together with any proceeds (up to the amount required under the Mortgage) of an aircrafts airframe or engine arising from an Event of Loss or its loss, destruction or confiscation, condemnation or requisition not constituting an Event of Loss;  aircraft Leases and Intermediate Leases with respect to all Designated Pool aircraft, including, without limitation, all rights to money due under such leases, all rights to receive proceeds of any insurance, indemnity, warranty or guaranty with respect to such leases (up to the amount required under the Mortgage), claims for damages arising out of or for breach or default S-19 under such leases, the right to terminate such leases and to compel performance of, and otherwise to exercise all remedies under, such leases;  certain cash collateral, if any, specified in the Mortgage; and  all proceeds of the foregoing; excluding, in each case, Excluded Property. The Collateral will be granted pursuant to the Mortgage and the other Security Documents. So long as no Enforcement Event has occurred and is continuing and so long as GECC and the Grantors have not received notice from the Security Trustee, as required under the Mortgage, to the effect that the Grantors may no longer, or may not, take such action, the Grantors are entitled to remain in possession and retain exclusive control over the Collateral (other than as set forth in the Security Documents), and to collect, invest and dispose of any income thereon. Upon the occurrence and continuance of an Enforcement Event, the Security Trustee may enforce rights and remedies against the Collateral, including selling the Collateral or any part thereof in accordance with the terms of the Security Documents. In all cases, the Security Trustees rights and remedies may be subject to the rights of the underlying lessees and/or, if applicable, any sublessees as they will have been, and will be in the future, granted quiet enjoyment by the Security Trustee. The Security Trustee will only be permitted, subject to applicable law, to exercise remedies and sell the Collateral under the Security Documents at the direction of the Trustee or holders of a majority in principal amount of the secured notes Outstanding. GECC has agreed to reimburse each Grantor for losses, damages, expenses and liabilities arising from the Security Trustees exercise of remedies against, or sale of the Collateral of, such Grantor. The indenture and the Security Documents will require that the Grantors will grant to the Security Trustee, for the benefit of the Security Trustee, the Trustee and the holders of the secured notes, and maintain (solely to the extent of the Express Perfection Requirements) a perfected security interest to the extent intended to be created under such documents, in all of the Collateral, subject to Permitted Liens, securing the performance of GECCs obligations under the secured notes. Release of Collateral Specific Releases The indenture and the Security Documents will provide that the liens securing the secured notes will automatically and without the need for any further consent by the holders of secured notes or the Trustee or the Security Trustee or any other action by any Person and subject to applicable law be released: (1) in whole upon: (a) redemption or payment in full in cash of the secured notes or if for any other reason no secured notes are Outstanding under the indenture; (b) satisfaction and discharge of the indenture as set forth below under Defeasance and Covenant Defeasance; or (c) a legal defeasance or covenant defeasance of the indenture as set forth below under Defeasance and Covenant Defeasance; and/or (2) in part, as to any property that is sold, transferred or otherwise disposed of (including pursuant to any Event of Loss), or removed from the Designated Pool, by any Grantor or Lessee (pursuant to its Lease) in a transaction not prohibited by the indenture or Security Documents at the time of such transfer, sale, disposition or Event of Loss or removal (including, without limitation, in compliance with the Restrictions on Disposition or Substitution of Aircraft covenant below); and/or (3) as to any property or group of properties being disposed of in one or a series of related transactions that constitutes all or substantially all of the Collateral securing the secured notes, S-20 with the consent of the holders of 66-2
